EXHIBIT 10.27

 

SUMMARY OF AIRNET SYSTEMS, INC. 2005 INCENTIVE COMPENSATION PLAN

 

On February 2, 2005, the Board of Directors of AirNet, upon the recommendation
of the Compensation Committee, adopted the 2005 Incentive Compensation Plan (the
“Incentive Plan”).  The Compensation Committee and the Board of Directors
subsequently approved clarifications and modifications to the Incentive Plan on
March 8, 2005 and March 29, 2005.

 

The purpose of the Incentive Plan is to promote the following goals of AirNet
for the fiscal year ending on December 31, 2005 (“Fiscal 2005”) by providing
incentive compensation to certain employees of AirNet and its subsidiaries:

 

•      Exceeding budgeted pre-tax income;

•      Reducing fixed costs;

•      Creating and executing contingency plans for changes in AirNet’s Bank
business;

•      Refining AirNet’s business plan for its Express and Jetride businesses to
more quickly and profitably diversify AirNet;

•      Developing AirNet’s leadership team; and

•      Meeting high priority deadlines related to compliance with the
Sarbanes-Oxley Act of 2002 and other key projects.

 

Participants in the Incentive Plan include AirNet’s executive officers,
including Joel E. Biggerstaff (Chairman of the Board, Chief Executive Officer
and President), Gary W. Qualmann (Chief Financial Officer, Treasurer and
Secretary), Larry M. Glasscock, Jr. (Senior Vice President, Express Services),
Jeffery B. Harris (Senior Vice President, Bank Services), Robert L. Austin
(Senior Vice President, Jetride Services), Craig A. Leach (Vice President,
Information Systems) and Wynn D. Peterson (Vice President, Strategic Planning
and Analysis) and certain department managers and department directors.  At the
start of Fiscal 2005, there were 45 participants in the Incentive Plan.

 

Payments under the Incentive Plan are based on a combination of AirNet’s pre-tax
income for Fiscal 2005, operating performance of AirNet’s various business
components, and the achievement of personal goals assigned to each participant.
The Compensation Committee approves personal goals for each of the executive
officers and reviews the personal goals established by senior management for
other participants.  The personal goals approved by the Compensation Committee
for each of the executive officers relate to specific business objectives
related to general business operations (e.g., regulatory compliance, expense
reductions, etc.) and each business component (e.g., execution of specific
contracts with customers and vendors, cost reductions, service improvements,
etc.).

 

No incentive compensation will be paid under the Incentive Plan unless AirNet
achieves a designated threshold level of pre-tax income for Fiscal 2005.  Once
the designated threshold level is achieved, incentive compensation payments will
increase at predetermined pre-tax income levels until the maximum compensation
payout of $1.9 million is reached at approximately 200% of Fiscal 2004 pre-tax
income, determined without regard to the Fiscal 2004 impairment charges related
to property and equipment and goodwill.

 

Once the overall amount of incentive compensation is determined based upon
AirNet’s pre-tax income, incentive compensation will be allocated to Bank,
Express, Jetride and corporate based upon pre-established targets.  Incentive
compensation will then be allocated to the participants most closely involved in
managing each of those business areas based upon each participant’s base
salary.  Finally, participants must achieve their pre-established personal goals
to achieve their maximum incentive compensation payment.

 

The maximum percentage of annual base salary that each of the executive officers
may receive as incentive compensation under the Incentive Plan is as follows:
Joel E. Biggerstaff, 100%; Gary W. Qualmann, Larry M. Glasscock, Jr., Jeffrey B.
Harris, and Robert L. Austin, 75%; and Craig A. Leach and Wynn D. Peterson, 50%.

 

Except for payments to executive officers, payments under the Incentive Plan
will be paid in quarterly payments commencing with the second quarter of Fiscal
2005 based upon AirNet’s year to date financial performance.  Payments of
incentive compensation to executive officers will be made in the first quarter
of Fiscal 2006 based upon AirNet’s performance for Fiscal 2005.  In order to
receive payment, a participant must be actively employed by AirNet or one of its
subsidiaries at the time payment is made.  New employees who qualify for the
Incentive Plan will be eligible to participate on the first day of the calendar
quarter following their date of hire.

 

The Compensation Committee may amend, modify or terminate the Incentive Plan at
any time.

 

--------------------------------------------------------------------------------